Citation Nr: 0818464	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1967 to September 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In September 2007, the Board remanded the matter to the RO 
(agency of original jurisdiction) via the Appeals Management 
Center (AMC), in Washington, DC.  38 C.F.R. § 19.38 (2007).  
The case has now been returned to the Board for final 
appellate consideration. 


FINDING OF FACT

The evidence demonstrates that a low back disorder is not 
related to active service, to include as due to herbicide 
exposure. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a low back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to adjudication 
and readjudication of the veteran's claim, June 2002, August 
2002, November 2002, and January 2004 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Although the letters did 
not notify the veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
service connection.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letters also requested that the veteran 
provide any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The duty to assist the veteran has also been satisfied in 
this case.  The veteran's service medical records, identified 
private medical treatment records, Social Security 
Administration (SSA) records, and VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In addition, two VA spine examinations were 
conducted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis may be 
presumed to have been incurred during service if it first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

In addition, VA regulations provide that if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, service connection is presumed for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than CLL; abnormal sperm parameters 
and infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which VA has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 
2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. 
Reg. 59232 (November 2, 1999).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service personnel records indicate that 
the veteran served in Vietnam during the applicable time 
period.  Accordingly, the veteran is presumed to have been 
exposed to Agent Orange.

Although the veteran is presumed exposed to Agent Orange, the 
Board finds that the medical evidence of record does not 
support presumptive service connection for a low back 
disorder.  The veteran's diagnosed degenerative disc disease, 
lumbar spondylosis, osteoarthritis, chronic lumbar syndrome, 
degenerative joint disease, lumbar radiculopathy, and diffuse 
lumbar disc derangement with thoracolumbar Scheuermann's are 
not among the diseases or disorders eligible for presumptive 
service connection.  38 C.F.R. § 3.309.  Accordingly, 
presumptive service connection for a low back disorder due to 
exposure to Agent Orange is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

Historically, the veteran served on active duty from 
September 1967 to September 1969.  The veteran claims that he 
injured his back in service in July 1969, and that he sought 
emergency medical treatment therefor.  The veteran alleges 
that he did not have a back problem before service, and that 
he has consistently had back problems since July 1969.  The 
veteran also argues that his current low back disorder is due 
to exposure to Agent Orange in service.  The veteran stated 
that he "self treated" his back problems for 12 years until 
the pain became more than he could manage.

The veteran's September 1967 entrance examination noted a 
normal spine.  A report of medical history, completed at that 
time, denied any recurrent back pain.  The veteran's May 1969 
separation examination also noted a normal spine.  In a 
report of medical history, completed at that time, the 
veteran denied any recurrent back pain.  A July 1969 
treatment record noted "inj back," but did not provide a 
diagnosis or any further information.  In a September 1969 
statement of medical condition, the veteran reported that 
there has been no change in his medical condition since his 
last separation examination in May 1967.

Private medical treatment records from May 1990 to February 
2001 reveal complaints of and treatment for chronic low back 
pain, and diagnoses of chronic back pain, osteoarthritis of 
the lumbar spine, and lumbar spondylosis.  A May 1990 
treatment record noted the veteran's complaints of back pain.  
In September 1993, the veteran complained of pain in the 
right lower back radiating into his leg of six months' 
duration.  Straight leg raising was positive, both when it 
was flexed as well as straightened.  A disability statement 
indicated that the veteran was partially disabled due to 
radicular back pain from September 1993 to September 1997.

Private medical treatment records from October 1993 to August 
1999 also reveal complaints of and treatment for low back 
pain.  In October 1993, the veteran reported back pain of 
one-year duration, and noted that his symptoms radiated 
across his low back and were most significant on the right 
side.  Physical examination revealed that the veteran 
ambulated with normal gait and was able to bend forward to 90 
degrees before limited by low back pain.  Extension was 
unrestricted and pain was not reproduced.  The veteran 
located his symptoms in the right posterior iliac chest 
region without tenderness or evidence of spasm.  X-rays 
revealed generalized lumbar spondylosis.  The hips and 
sacroiliac joint were unremarkable.  The diagnosis was 
chronic lumbar syndrome, and the physician noted that he 
suspected the veteran's symptoms were related to spondylosis.  
An October 1993 magnetic resonance imaging (MRI) scan of the 
lumbar spine revealed the following:  1) thoracolumbar 
Scheuermann's with advanced degeneration of all lumbar discs; 
2) mild sagittal stenosis of the central canal on a 
developmental basis, L2-L4 inclusive; 3) moderately severe 
dehydration and ventrical degeneration of the L1-L2, L2-L3, 
and L3-L4 discs with diffuse annular bulging at those levels 
and mild acquired degenerative central stenosis at L3-L4; 4) 
severe ventrical degeneration of the disc and diffuse annular 
bulging at L4-L5, which resulted in moderate acquired 
degenerative central canal stenosis and bilateral 
subarticular recess stenoses.  On the right, there was 
moderate lateral canal stenosis causing mild to moderate up-
down compression of the right L4 ganglion as it courses 
through the right L4-L5 foramen; and 5) minimal diffuse 
annular bulge at L5-S1.  There was no evidence of surgical 
lesion.  

In a January 1994 private treatment record, the veteran 
reported that he developed recurrence of back pain when he 
walked for long distances.  The physician noted that the 
veteran should continue his work restriction due to the fact 
that he had multiple level disc degeneration and his symptoms 
seemed to be improved when he was not required to perform 
excessive walking or standing.  A July 1999 private treatment 
record noted the veteran's complaints of low back pain which 
radiated across the low back symmetrically on the right and 
left sides without radiculopathy.  He noted that his symptoms 
were exacerbated by activity and relieved by lying supine.  
Physical examination revealed the veteran's gait to be 
normal.  He could toe and heel walk normally, and could bend 
forward and extend well, but he noted pain on extension.  The 
pain was located in the low back without point tenderness.  
Tibialis anterior, extensor hallicus longus, and peroneus 
musculature were strong and symmetric.  A straight leg 
raising examination was unremarkable to 90 degrees.  Sensory 
testing was normal in the L4, L5, and S1 distribution.  Pedal 
pulses were intact.  X-rays of the lumbar spine revealed 
multiple level lumbar spondylosis.  The diagnosis was chronic 
lumbar syndrome, and the physician noted that the veteran's 
symptoms were related to multiple level lumbar spondylosis.  
An August 1999 MRI of the lumbar spine revealed severe 
multiple level lumbar spondylosis and diffuse spinal stenosis 
throughout the lumbar spine, sparing only the L5-S1 level.  
Treatment included an epidural injection, as an operative 
approach was not recommended.

In May 1997, the veteran underwent a VA spine examination.  
The examination report noted the veteran's complaints of pain 
in the lumbosacral area with long walking, standing, and 
bending.  Physical examination revealed no postural 
abnormalities or fixed deformities.  The musculature of the 
back was normal.  Range of motion tests showed forward 
flexion to 70 degrees with pain, backward flexion to 20 
degrees with pain, right and left lateral flexion to 20 
degrees, and right and left rotation to 20 degrees.  
Objective evidence of pain on motion included the veteran's 
facial expression.  The veteran also had sciatica and pain in 
the lumbosacral area with percussion and straight leg 
raising.  There was weakened movement and excess fatigability 
in the lumbar spine against moderate resistance.  There was 
no incoordination.  X-rays of the lumbosacral spine taken at 
that time revealed degenerative joint disease and mild 
anterior wedging at T12 and L1, which the VA examiner noted 
were probably due to an old injury.  The diagnoses were 
degenerative joint disease of the lumbosacral spine and 
sciatica.

In July 1999, the veteran was granted SSA disability benefits 
for discogenic and degenerative disorders of the back.  The 
veteran's SSA records have been associated with his claims 
file, and reveal that his low back disorder was found to 
represent a substantial impediment to his employment.  Due to 
his low back pain and increased pain when bending, the 
veteran could no longer climb power poles, lift heavy 
transformers, walk miles during the day to read meters, climb 
in and out of trucks, or perform other duties requiring heavy 
lifting and bending.  An examination, performed in February 
2000, revealed the veteran's complaints of degenerative disc 
disease and chronic low back pain that had progressively 
worsened and was constant.  He could only walk or stand for 
1/2 hour before the pain became extreme.  He noted that the 
pain radiated down his buttocks.  Physical examination 
revealed the veteran's gait to be antalgic.  There were no 
signs of ataxia or unsteadiness and the veteran was able to 
stand on his heels and toes.  He was able to squat almost all 
the way down and bend all the way over while holding onto a 
table.  There was no tenderness to palpation of the spine and 
there was no evidence of inflammation, effusion, or swelling 
in any of the joints tested.  Straight-leg raising tests were 
positive bilaterally and the veteran reported pain while 
performing the squatting and bending maneuvers.  The veteran 
also had difficulty straightening up right after sitting due 
to pain.  Range of motion of the dorsolumbar spine revealed 
forward flexion to 90 degrees, extension to 25 degrees, right 
and left lateral flexion to 20 degrees, and right and left 
rotation to 30 degrees.  A February 2004 examination revealed 
the veteran's complaints of deterioration of the spine.  He 
reported low back pain for several years with the pain 
radiating to his right leg with some numbness and burning in 
that leg.  He also indicated that he wakes up three to four 
times per night due to back pain and is not able to sit or 
stand for a long period of time without back pain.  He was, 
however, able to perform the activities of daily living.  X-
rays showed degenerative disc disease of the low back.  
Physical examination revealed a normal gait and station.  
There were no signs of ataxia or unsteadiness and the veteran 
was able to stand on his heels and toes without difficulty.  
He was able to squat all the way down and rise up without 
difficulty.  Range of motion in the dorsolumbar spine was 
slightly limited.  The spine was diffusely tender, especially 
over the posterior spinous processes of the lumbosacral 
spine.  There were no muscle spasms and no evidence of 
inflammation, effusion, or swelling in any of the joints 
tested.  Straight-leg raising sign was positive at 30 degrees 
on the right.  The diagnoses were degenerative disc disease 
of the lumbar spine and lumbar radiculopathy.

VA treatment records from March 2002 to October 2006 reveal 
the veteran's complaints of and treatment for low back pain.  
March 2002 treatment records note that the veteran had spinal 
intrathecal steroid injections without relief, and was then 
being treated with medication.  The veteran stated that he 
started having back pain eight years before, and could hardly 
walk.  He denied a history of a back injury but noted that, 
during military service, he would jump up and down and 
perform flips on a trampoline.  He stated that it was an 
accident that he hurt his back.  

A November 2002 VA treatment record revealed the veteran's 
complaints of chronic low back pain with radiation to the 
right upper thigh with numbness and burning.  Physical 
examination showed the veteran's flexion to be good.  
Straight-leg raising was positive at 60 degrees on the right 
and deep tendon reflexes were very brisk on the right as 
compared to the left.  Motor strength was diminished on the 
right side.  The diagnosis was chronic back syndrome.  A 
December 2002 VA treatment record noted the veteran's 
complaints of back pain with a 10 year history.  The veteran 
stated that the pain was constant, and affected his energy, 
moving, sleep, and affect.  He indicated that walking, 
sitting, or standing too long gave him more pain.  He 
reported an aching pain over the back of his buttocks and 
hip, and a burning pain over the anterior aspect of his 
thigh.  Physical examination revealed the veteran to have a 
normal walk.  The veteran could do heel-to-toe without 
difficulty.  He had some straightening of his lumbar lordosis 
to visualization and tenderness over his right buttock.  He 
could side-bend his back about 10 degrees side-by-side, and 
would then have pain.  He rotated it slowly about 60 degrees.  
He could bend forward slowly and touch his right hand to his 
left shin and his left hand to his right shin without pain.  
He could bend forward to 90 degrees with his index fingers 
about 18 inches above the ground and extend his back 5 
degrees without pain.  He had no pain on straight leg 
raising.  The diagnoses were degenerative lumbar disc disease 
and low back pain.

A January 2003 VA treatment record reported that the 
veteran's back pain was reduced by 85 percent over the three 
prior years.  The diagnoses were low back pain and 
degenerative disc disease of the lumbar spine.  In a 
September 2004 VA treatment record, the veteran reported 
chronic low back pain dating back to when he was 20 years 
old.  He stated that, in 1969 during active duty, he had an 
accident with a trampoline.  He indicated that, when he 
somersaulted in the air, the front of his head impacted the 
ground when his feet hit the back of his head in mid-air.  
Physical examination revealed the veteran to be well 
developed, well nourished, fit looking, and uncomfortable.  
He was "up and about," but also stooped forward favoring 
his back.  The VA physician noted that he appeared to have a 
lot of stiffness in his back.  The diagnosis was advanced 
degenerative osteoarthritic changes of the lumbar spine and 
chronic low back pain.  X-rays of the veteran's hips, taken 
in December 2004, revealed mild degenerative changes.  X-rays 
of the veteran's pelvis, also taken in December 2004, showed 
a bony density adjacent to the anterior-inferior iliac spine 
with an old bony injury not excluded, mild degenerative 
changes of both hip joints, and degenerative changes at the 
visualized lower lumbar spine and lumbosacral junction.  A 
June 2006 x-ray of the lumbosacral spine revealed 
degenerative disease of the lumbosacral spine and the 
visualized thoracic spine and anterior wedging at the T12 and 
T11 vertebral bodies suggesting post-traumatic changes.

Private medical treatment records from June 2000 to August 
2002 reveal the veteran's complaints of and treatment for low 
back pain.  In June 2000, the veteran reported low back pain 
of seven years duration.  That same month, the veteran 
underwent an epidural injection with about one day or two of 
relief.  The veteran described mostly mechanical aspects of 
low back pain such as aching and shooting pain.  He reported 
radiation only to the buttocks, but not distally, and stated 
that any level of activity increased his symptoms.  Physical 
examination revealed that the veteran had difficulty sitting 
or maintaining a normal posture.  He was slow to move about 
the room.  His gait was broad-based and antalgic and he had 
diminished range of motion, primarily at the lumbar spine.  
He had increased lumbar paraspinal tone, but a generally non-
focal and unremarkable neurological examination.  There were 
no focal deficits to pin scratch or muscle strength testing.  
His deep tendon reflexes were 2+ throughout with downgoing 
toes.  His straight-leg raising was accomplished to 45 
degrees bilaterally.  X-rays of the lumbar spine showed 
markedly diminished disc spaces, minimal facet arthrosis in 
the lower segments, and anterior spurring.  The diagnoses 
were diffuse lumbar disc derangement with thoracolumbar 
Scheuermann's and chronic low back pain and myofascial pain.  
A May 2001 treatment record revealed that the veteran's low 
back pain was unresponsive to conservative measures, 
including physical therapy, daily oral narcotics, non-
steroidal anti-inflammatory medication, and epidural 
steroids.  The veteran underwent an injection procedure for 
lumbar discography of L2-L3, L3-L4, L4-L5, and L5-S1, and 
discographic interpretation of L2-L3, L3-L4, L4-L5, and L5-
S1, which revealed multi-level degenerative disc disease, 
moderate central stenosis at L4-L5 and L3-L4, foraminal 
stenosis at L1-L2 on the right secondary to osteophyte, 
compression of the right L1 nerve root, foraminal stenosis at 
L5-S1 on the left, and severe internal derangement of all 
involved discs.  The diagnosis was lumbar internal disc 
derangement of L2-L3, L3-L4, L4-5, and L5-S1 with 
discogenically medicated pain.

A November 2001 private medical treatment record revealed the 
veteran's complaints of pain on the lower right side of the 
back for several months.

A May 2003 private medical treatment record revealed that the 
veteran was undergoing physical therapy for his low back 
pain.  The veteran reported that this spine was 
deteriorating, and stated that he injured his back during 
service and had problems since that time.  He complained of 
trouble sleeping, pain while walking, and pain while sitting.  
He also noted increased pain while standing, reaching 
overhead, or bending over.  The diagnoses were low back pain 
and degenerative joint disease of the lumbar spine.

Pursuant to Board remand, in June 2006, the veteran underwent 
another VA spine examination.  The veteran reported that, in 
July 1969, he strained his back in service, was seen by a 
military physician, and did not have any fracture of 
vertebrae of the cervical or lumbosacral spine.  The veteran 
indicated that his spine pain eventually subsided, and after 
separation from service, he was able to work as an 
electrician for 35 years.  The veteran complained of a flare-
up of pain in the cervical and lumbosacral spine during 
repetitive motion when he was bending or trying to lift.  The 
veteran was not wearing any lumbar support at the time of the 
examination.  Physical examination of the cervical spine 
revealed pain on palpation of C4-C5-C6 with painful and 
limited range of motion.  The veteran had forward flexion to 
40 degrees, extension to 35 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 80 
degrees.  There was no spasm of the paravertebral muscles.  
The veteran had increased pain during repetitive motion, easy 
fatigability, and lack of endurance, but no decreasing range 
of motion.  Physical examination of the lumbosacral spine was 
normal without configuration.  There was pain on palpation of 
L4-L5-S1 with painful and limited range of motion.  The 
veteran had forward flexion to 70 degrees, extension to 15 
degrees, right and left lateral flexion to 30 degrees, and 
right and left rotation to 30 degrees.  There was no spasm of 
the paravertebral muscles and no radiation of pain to the 
extremities.  During repetitive motion, the veteran had 
increased pain, easy fatigability, lack of endurance, and 
decreased range of motion with five or more degrees.  Deep 
tendon reflexes were 1+ and equal bilaterally.  Straight-leg 
raising was negative from sitting and lying positions.  A 
pinprick test revealed normal skin sensitivity.  The veteran 
was able to tiptoe and stand on his heels.  A Babinski test 
was negative bilaterally and the veteran's gait was normal 
without assisting devices.  X-rays of the cervical spine 
showed degenerative disc disease and spurring.  X-rays of the 
lumbosacral spine revealed severe degenerative disc disease 
with spurring.  The diagnoses were strain of the cervical and 
lumbosacral spine in July 1969 without any functional 
impairment, chronic cervical and lumbosacral spine pain, and 
degenerative disc disease of the cervical and lumbosacral 
spine with spondylosis.  The examiner concluded that the 
veteran's strain of his "cervical and lumbosacral spine in 
1969 is not likely the cause of his present cervical and 
lumbosacral spine condition."  The examiner explained that 
the veteran only had one episode of spine strain, and his 
complaint of pain subsided.  Subsequently, he was able to 
work for 35 years without any follow-up for cervical or 
lumbosacral spine pain.  His pain increased for the last 9 to 
10 years, and "probably there are age-related changes of 
cervical and lumbosacral spine."

The Board finds that the evidence of record does not support 
a finding of service connection for a low back disorder.  
There is a currently diagnosed lumbar spine disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, 
osteoarthritis of the spine was not diagnosed within one year 
of service discharge.  38 C.F.R. §§ 3.307, 3.309.  In 
addition, the evidence does not indicate inservice incurrence 
of a low back disorder.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Although a July 1969 
service medical record revealed a notation of "inj back," 
the veteran's separation examination, completed in May 1969, 
noted a normal spine.  On a report of medical history, 
completed at that time, the veteran denied recurrent back 
pain.  In a September 1969 statement of medical condition, 
the veteran reported that there had been no change in his 
medical condition since his last separation examination in 
May 1969.  The first post-service evidence of a low back 
disorder was in May 1990, over 20 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder); see also Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (held that the 
fact that the record does not reflect the veteran making 
complaints regarding, or seeking treatment until many decades 
after service, weighs against the finding of a nexus between 
the current condition and service).  

The Board notes that lay statements of file suggest that the 
veteran injured his back inservice and has had back problems 
since that time.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this regard, the veteran is clearly competent to 
state that he experienced low back pain in service, and that 
he has had low back pain since service discharge.  Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the 
Board does not find these lay statements credible due to the 
veteran's conflicting statements.  Specifically, in a 
September 1969 statement of medical condition, the veteran 
reported that there had been no change in his medical 
condition since his last separation examination which noted a 
normal spine.  The veteran also denied recurrent back pain at 
that time.  The absence of any relevant complaints or 
objective clinical findings pertaining to a low back disorder 
on service separation is particularly probative and given 
significant weight and credibility because this was at a time 
contemporaneous to the events in question.  See Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  Last, the evidence of 
record does not indicate any nexus to active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  In 
fact, the VA examiner concluded that the veteran's in service 
back injury "is not likely the cause of his present cervical 
and lumbosacral spine condition."  Although the veteran 
asserts that his low back disorder is due to active service, 
his testimony is not competent to establish such a medical 
opinion.  Espiritu, 2 Vet. App. at 495.  Accordingly, service 
connection for a low back disorder is not warranted. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


